Citation Nr: 0930809	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-24 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for Hodgkin's disease to 
include as a result of exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to June 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for Hodgkin's disease.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence does not establish that 
Hodgkin's disease had its onset in service, manifested within 
one year of service separation, or is otherwise etiologically 
related to a disease, injury, or event in service, to include 
exposure to ionizing radiation.


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by active 
service to include exposure to ionizing radiation, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in May 2002 and June 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claim based on direct service connection and 
as secondary to exposure to ionizing radiation.  The Veteran 
was informed of his and VA's respective obligations for 
obtaining specified different types of evidence, and of the 
specific types of evidence he could submit, which would be 
pertinent to his claim.  He was also told that it was 
ultimately his responsibility to support the claim with 
appropriate evidence.  In addition, the June 2006 letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

Subsequent to the issuance of the June 2006 letter, the 
Veteran's claim was readjudicated in a June 2006 statement of 
the case (SOC) and a January 2008 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, VA obtained a radiation dose assessment dated 
in September 2008 from the Department of Defense and an 
advisory medical opinion dated in May 2009 from the Under 
Secretary for Health.  The Board finds the advisory medical 
opinion to be to be comprehensive and sufficient in 
addressing the matter of whether the Veteran's Hodgkin's 
disease resulted from radiation exposure in service.  VA has 
determined after review of the evidence in its entirety that 
there is no reasonable possibility that the Veteran's 
disability resulted from radiation exposure in service.  See 
38 C.F.R. § 3.311.  As the preponderance of the evidence is 
against an association between the Veteran's service and his 
Hodgkin's disease, further medical opinion or examination is 
not needed on this claim.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he has Hodgkin's disease as a 
result of in-service exposure to ionizing radiation.  
Specifically, it has been verified that the Veteran 
participated as a member of the American occupation forces in 
Japan following World War II and was present in the VA-
defined Nagasaki area from September 24 to 27, 1945 and the 
Hiroshima area from January 14 to 16, 1946, while serving 
aboard the USS LSM 439.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
such as Hodgkin's disease, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. 
Cir. 1997).  

First, the VA has identified certain diseases, including 
lymphomas (except Hodgkin's disease), which are presumed to 
be the result of radiation exposure.  Such a presumption, of 
course, must be based upon a finding that the veteran was, in 
fact, "a radiation-exposed veteran."  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2), 
as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), 
found 5 years or more after service (for most of the listed 
diseases) in an ionizing radiation exposed veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
The veteran may provide competent scientific or medical 
evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994); Stefl v. Nicholson, 
21 Vet. App. 120 (2007).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As a preliminary matter, the Board notes that medical 
evidence establishes that the Veteran was first diagnosed 
with Hodgkin's disease in 1952 when he was found to have a 
mediastinal tumor.  He was treated with external Cobalt 60 
radiation.  Medical treatment records over the years indicate 
that the tumor subsequently resolved and that there has been 
no evidence of recurrence.  Treatment records from more 
recent years show that his Hodgkin's disease is stable.  
Notably, treatment notes dated in April 2003 from Lexington 
Clinic state that his Hodgkin's lymphoma is stable per his 
last CT scan in April 2002.  Likewise, treatment notes dated 
in November 2007 state that his Hodgkin's disease is in 
remission per his last CT chest scan in 2003, which was 
negative for any recurrence of the disease.  Overall, the 
aforementioned medical evidence indicates that while the 
Veteran's mediastinal tumor has resolved since the initial 
diagnosis and treatment in 1952, the Hodgkin's disease 
remains in remission and requires monitoring on a regular 
basis by his health care provider to ensure that there is no 
recurrence.  In this regard, the Board finds that the Veteran 
has presented evidence of a current disability.  

The inquiry that follows is whether the Veteran's Hodgkin's 
disease may be presumptively service-connected under 
38 C.F.R. § 3.309(d).  Although lymphomas have been 
identified as diseases presumed to be the result of radiation 
exposure, the regulation specifically carves out an exception 
for Hodgkin's disease.  Therefore, this statutory presumption 
is not applicable in the present case.

The Board will now consider whether service connection may be 
established on a direct basis under the special framework set 
forth in 38 C.F.R. § 3.311.  The first step is to determine 
whether the Veteran has a "radiogenic disease," i.e., a 
disease that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  While the list of radiogenic diseases under 
38 C.F.R. § 3.311(b)(2) is not exclusive, it does indicate 
that only lymphomas other than Hodgkin's disease have been 
identified as radiogenic diseases.  Here, the case was 
developed on the premise that the Veteran's Hodgkin's disease 
was a radiogenic disease.  Significantly, it has been noted 
that the Veteran was diagnosed with Hodgkin's disease 6 years 
after his exposure to radiation and that there is no 
indication of any post-service exposure to ionizing radiation 
or excessive sun exposure.  The Board also observes that a 
January 2003 medical statement from J.D. Knoop, M.D. gives 
the opinion that the Veteran's Hodgkin's disease has a very 
high likelihood of resulting from his radiation exposure.  
Similarly, a March 2003 medical statement from E. Kimbel, 
M.D. states that both he and another physician who had 
treated the Veteran for his Hodgkin's disease believe that 
the Veteran's radiation exposure while serving in Nagasaki, 
Japan in 1945 was probably a primary factor to his Hodgkin's 
disease.  For purposes of reviewing this claim only and in an 
effort to resolve all reasonable doubt in favor of the 
Veteran, the Board will accept the aforementioned medical 
statements as competent medical evidence that Hodgkin's 
disease is, in fact, a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  

After determining that the veteran has a radiogenic disease, 
an assessment must be made as to the size and nature of the 
radiation dose(s).  38 C.F.R. § 3.311(a).  The Veteran 
contends that he was exposed to ionizing radiation as a 
result of his participation in the occupation of Hiroshima 
and Nagasaki, Japan from 1945 to 1946.  See 38 C.F.R. 
§ 3.311(a)(2)(ii).  The record reflects that a radiation dose 
assessment (RDA) was obtained from the Department of Defense 
(DOD) Defense Threat Reduction Agency (DTRA) in 2003, and an 
updated RDA obtained more recently in 2008.  

Finally, the claim must be referred to the Under Secretary 
for Benefits for further consideration.  38 C.F.R. 
§ 3.311(c).  In this case, the claim was forwarded to the 
Director of the Compensation and Pension (C&P) Service, who 
in turn requested an advisory medical opinion from the Under 
Secretary for Health.  In a May 2009 advisory opinion, the 
Chief Public Health and Environmental Hazards Officer stated 
that it was unlikely that the Veteran's Hodgkin's disease was 
caused by exposure to radiation in service.  Thereafter, the 
Director of the C&P Service opined in a statement dated in 
May 2009 that, based on the advisory medical opinion and a 
review of the evidence in its entirety, there was no 
reasonable possibility that the Veteran's Hodgkin's disease 
resulted from exposure to radiation in service.  In rendering 
this opinion, the Director took into consideration the 
Veteran's probable dose (which accounted for his RDA and the 
circumstances of his exposure); the cancer model for 
"lymphoma and multiple myeloma" that was used by the Under 
Secretary for Health to estimate the likelihood that exposure 
was responsible for the development of the disease; his 
gender, race and family history; his age at the time of 
exposure and at the time of diagnosis; the time-lapse between 
exposure and onset of the disease; and the absence of post-
service exposure.  See 38 C.F.R. § 3.311(e).

The Board has considered the medical statements of Dr. Knoop 
and Dr. Kimbel, which support the Veteran's contention that 
his Hodgkin's disease is related to radiation exposure in 
service.  In weighing this evidence against the May 2009 
advisory medical opinion of the Under Secretary of Health, 
the Board finds the advisory opinion to be more probative 
than the opinions of Dr. Knoop and Dr. Kimbel.  
Significantly, the advisory opinion was rendered in 
accordance with the procedures outlined in 38 C.F.R. § 3.311, 
after an RDA was obtained from the DTRA, and accounts for the 
circumstances of the Veteran's radiation exposure, the RDA, 
an estimate of the likelihood that exposure to ionizing 
radiation was responsible for his Hodgkin's disease based on 
the "lymphoma and multiple myeloma" cancer model, and other 
relevant factors.  While Dr. Knoop and Dr. Kimbel, as 
physicians who treated the Veteran for his Hodgkin's disease, 
are competent to offer opinions regarding the etiology of the 
disease, they have not provided any scientific data or other 
medical research to support the conclusion that the disease 
was due to his exposure to ionizing radiation in service.  
The Board finds the probative value of such opinions to be 
outweighed by the advisory medical opinion of the Under 
Secretary for Health.  

In light of the foregoing, the Board concludes that a 
preponderance of the evidence fails to demonstrate a nexus 
between the Veteran's Hodgkin's disease and his radiation 
exposure.  As such, direct service connection under the 
special framework of 38 C.F.R. § 3.311 is not warranted.

Notwithstanding the regulatory provisions set forth in 
38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311, the Veteran may 
still be able to establish service connection under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303 with proof of actual 
direct causation.  Combee, supra; Stefl, supra.  In this 
instance, there is no evidence that the Veteran's Hodgkin's 
disease had its onset in service or within the first year 
following discharge.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309.  His service treatment records are 
silent concerning any complaints, treatment or a diagnosis of 
Hodgkin's disease or a mediastinal tumor.  At separation 
examination in June 1946, clinical findings were normal and a 
photofluoroscopic examination of the chest revealed negative 
results.  Moreover, the Veteran's post-service treatment 
records clearly establish that Hodgkin's disease was first 
diagnosed in 1952, over six years after service separation.  
Accordingly, service connection for Hodgkin's disease based 
on actual direct causation has not been established.  

The Board is mindful of the Veteran's statements that his 
Hodgkin's disease was caused by radiation exposure.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
he participated in the occupation of Hiroshima and Nagasaki 
from 1945 to 1946.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding the etiology of his disability 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his Hodgkin's disease.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for Hodgkin's disease.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for Hodgkin's disease to 
include as a result of exposure to ionizing radiation is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


